Appellant was convicted in the District Court of Taylor county of murder, and his punishment fixed at twenty years in the penitentiary.
This case is before us in an unusual situation. It appears from the affidavit of the sheriff, which is made a part of the record herein, that after conviction and sentence and pending appeal, appellant escaped from the Taylor county jail on the 7th day of May, 1920, and that during the month of May, 1922, he was recaptured and is now in custody. Appellant having escaped from the custody of the officers and not having been retaken or voluntarily returned to such custody within ten days after such escape, it becomes imperative under our statute that the appeal be dismissed, and it is so ordered.
Dismissed. *Page 591